Porter, J.,
delivered the opinion of the . court .this is an application for a . , , mus, to the judge ot the first district, directing him to set aside an order made by him and proceed to try the cause.
This order was one, which on a challenge to the array, directed the jury to be discharged, and the cause to stand continued.
We are of opinion the mandamus should not issue, as no useful purpose could be attained by it. The only objection which the judge made to try the case, was the illegality of the jury. The only direction therefore which this court could give, in case it differed with him *190in opinion, would be, notwithstanding this ob- . . , , jection to toe jury, to proceed and try the cause. But nothing could be more futile than such an order issuing from this tribunal, for the jury are already discharged, and we certainly hare no means of knowing, and no right to presume, that the same challenge will be taken to the next jury, nor that if it should, the judge will give the same decision.
Christy, De Armas, and Moreau Lislet for the plaintiffs; Henneh for the defendant.
Let the rule be discharged.
It is ordered that the rule taken in this case, on the 25th day of December last, be discharged,